On Rehearing.
Opinion by
Mr. Justice Bean.
Notwithstanding any evidence which may have been given by the plaintiff or other witnesses tending to show that she looked for an approaching car before attempting to cross the track, the. question as to whether she did in fact do so was for the jury, under all the circumstances of the case, and the court was not justified in refusing to give the instruction in question on the ground that there was *547no evidence upon which to base it. The case of Texas Pacific Railway Company v. Gentry, 163 U. S. 353, is not at all in point. In that case the deceased, an employe of the defendant, was killed in crossing the track of its railroad at night while going to his work. No one witnessed the accident, and the court held that in the entire absence of evidence as to the deceased having or not having looked for the approach of the car before crossing the track, the trial court was justified in refusing an instruction to the effect that if by looking and listening he could have known of the approach of the engine and car in time to have kept off the track and prevented the accident, and failed to do so, the jury must find for the defendant, for the reason that in such case the law presumed that he did look and listen. In this case, however, there were numerous witnesses who saw the accident and testified to the circumstances under which it occurred, and hence there was no room for indulging in the presumption referred to.
Nor do we think the instruction in question was given in substance by the' court in its general charge, to the effect that if the accident “was caused by the carelessness or negligence of the plaintiff,” or if she did not “use proper care and caution to ascertain whether a car was approaching,” before attempting to cross the track she can not recover. The instruction as given contained nothing more than the featureless generality that plaintiff must exercise ordinary care and caution, leaving the jury to determine what would satisfy *548that requirement, while the instruction asked and refused defines precisely what would be want of ordinary care under the circumstances of this case, and, if given, would have furnished the jury with a criterion hy which to determine whether plaintiff exercised such care or not.
It is suggested that some of the expressions in the opinion in' reference to the facts will, on a retrial, be greatly prejudicial to the plaintiff, and particular reference is made to the statement therein that the accident occurred at a place where the view of the track was unobstructed for a space of three or four blocks, except where the car from which the plaintiff had just alighted would obstruct the vision. This is in accordance with the facts as we understand the record before us, but if we are mistaken in that respect, no harm can come from it on another trial, which must be had on the evidence to be then presented and not as given on the first trial.
Counsel seems also to think that the court intended to criticize the plaintiff for not 'waiting until the car from which she had alighted moved on before attempting to cross the track, but in this he is mistaken. We only intended to state the facts from the record as we understood them, and to hold that if, under the circumstances of the case as thereby disclosed, the plaintiff attempted to cross the track without looking to see whether a car was approaching, she was guilty of such contributory negligence as would bar recovery. The petition for a rehearing is denied. Rehearing denied.